SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

392
KA 13-00306
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID S. SMITH, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Douglas A.
Randall, J.), rendered December 11, 2012. The judgment convicted
defendant, upon his plea of guilty, of arson in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of arson in the third degree (Penal Law
§ 150.10 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court